Title: To George Washington from James Francis Armstrong, 31 May 1796
From: Armstrong, James Francis
To: Washington, George


        
          Sir
          Trenton [N.J.] May 31st 1796
        
        I beg leave to bring before your mind that, if a vacancy in any office in your appointment, for which you may judge me fit, should occur, you would consider me as a candidate. The Secretary of the Treasury will detail the motives upon which I found my request. I have the honour to be—Sir, your most obedient Servant
        
          James F. Armstrong
        
      